Name: 2007/633/EC: Council Decision of 18 September 2007 on the conclusion of the Agreement between the European Community and New Zealand on certain aspects of air services
 Type: Decision
 Subject Matter: air and space transport;  Asia and Oceania;  consumption;  European construction
 Date Published: 2007-10-02

 2.10.2007 EN Official Journal of the European Union L 256/27 COUNCIL DECISION of 18 September 2007 on the conclusion of the Agreement between the European Community and New Zealand on certain aspects of air services (2007/633/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 80(2), in conjunction with Article 300(2), first sentence of the first subparagraph, and Article 300(3), first subparagraph, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas: (1) By a Decision of 5 June 2003 the Council has authorised the Commission to open negotiations with third countries on the replacement of certain provisions in existing bilateral agreements by a Community agreement. (2) The Commission has negotiated, on behalf of the Community, an Agreement with New Zealand on certain aspects of air services in accordance with the mechanisms and directives in the Annex to the Decision of 5 June 2003. (3) The Agreement has been signed on behalf of the Community subject to its possible conclusion at a later date, in accordance with Council Decision 2006/466/EC (2). (4) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement between the European Community and New Zealand on certain aspects of air services is hereby approved on behalf of the Community. Article 2 The President of the Council is authorised to designate the person empowered to make the notification provided in Article 8(1) of the Agreement. Done at Brussels, 18 September 2007. For the Council The President R. PEREIRA (1) Not yet published in the Official Journal. (2) OJ L 184, 6.7.2006, p. 25.